 1
 2                                                                      JS-6
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                   WESTERN DIVISIION
11   YARDLEY Y. ROJAS                          No. 2:18-cv-08564-RSWL (JDE)
12                      Plaintiff,
                                                ORDER DISMISSING ACTION
13                 v.                           FOR FAILURE TO PAY FILING
14   NANCY A. BERRYHILL, Acting                 FEES OR OBTAIN
     Commissioner of Social Security,           AUTHORIZATION TO
15                                              PROCEED IN FORMA
16                      Defendant.              PAUPERIS
17
18         On October 4, 2018, Plaintiff Yardley Rojas (“Plaintiff”) submitted a
19   civil complaint for review of a Social Security Decision for filing with this
20   Court. Dkt. 1. Plaintiff did not pay a filing fee but did file a Request to Proceed
21   In Forma Pauperis (“IFP). Dkt. 3. On October 9, 2018, the assigned
22   Magistrate Judge issued an order directing Plaintiff to file, within ten days, an
23   amended IFP Request which fully responded to the questions contained on the
24   Court’s form IFP Request. Dkt. 4. Plaintiff did not file an amended IFP
25   Request as ordered. On October 26, 2018, the Court denied Plaintiff’s IFP
26   Request and ordered Plaintiff to pay the filing fees in full within 30 days or the
27   case would be dismissed. Dkt. 6. Plaintiff has not timely paid the filing fees as
28   ordered or requested additional time in which to do so.
 1         All parties instituting any civil action in a district court, except an
 2   application for writ of habeas corpus, must pay a filing fee of $400. See 28
 3   U.S.C. § 1914(a). An action may proceed despite a plaintiff’s failure to prepay
 4   the entire fee only if he is granted leave to proceed IFP under 28 U.S.C. §
 5   1915(a). See Andrew v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007).
 6         Here, Plaintiff’s IFP Request was denied, and, despite an order to do so,
 7   Plaintiff has not prepaid the $350 filing or $50 administrative fee required to
 8   commence this civil action. Thus, the case cannot proceed. See 28 U.S.C. §
 9   1914(a); Andrews, 493 F.3d at 1051.
10         IT IS THEREFORE ORDERED that this action is DISMISSED. No
11   further filings shall be accepted under this case number.
12
13   Dated: 12/13/2018
14
15                                                s/ RONALD S.W. LEW
                                                  RONALD S.W. LEW
16
                                                  United States District Judge
17
18
     Presented By:
19
20
     ___________________________
21   JOHN D. EARLY
22   United States Magistrate Judge
23
24
25
26
27
28
                                              2
